department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend m name n school p program x dollars amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships and educational grants meet the requirements of code sec_4945 and sec_4945 as a result expenditures you make under these procedures won't be taxable also sec_4945 awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called m your purpose is to make grants to public_charities to support programs that educate protect comfort and enrich the lives of children in your state by helping these children to become confident and productive adults the purpose of m is to award scholarships to n seniors that have graduated from p who have shown the passion to succeed despite facing economic challenges because many students receive insufficient funds to cover basic tuition and fees for the school you will make a grant to cover some or all of the student’s expenses m was designed to help students cover costs of critical needs not covered by academic scholarships or pell grants and will cover expenses described in sec_4945 such as tuition as well as expenses described in g such as expenses for basic supplies transportation travel and living_expenses each scholarship will be approximately x dollars per year with one half of the award applied to each semester initially one scholarship will be granted each year although this may increase with the success of the program and needs of the graduates to promote m you will provide relevant information and copies of the application to high school guidance counselors and administrators applicants must submit the completed application with required attachments including a copy of their personal statement a letter of recommendation from a teacher in a core subject and an essay as well as transcripts standardized test scores and a copy of their college of choice acceptance letter furthermore applicants must have been accepted to a top-ranking out-of-state university prior to applying for the scholarship and have a financial aid package submitted to the university your selection committee will be appointed by your board_of directors and will initially consist of two members of your board_of directors and three members of n including the president principal and the assistant principal who also serves as the director of p the selection committee will award each scholarship using objective criteria including the applicant’s course of study grade point average career objectives and financial need it is anticipated that a preference will be given to those students who will be the first person in their family to attend a college or university a student may apply for a renewal of the scholarship to qualify for renewal the recipient must e e e e maintain the gpa requirement set forth by you send a transcript to you at the end of each semester showing current grades and gpa send a letter to you at the end of each semester to share their progress thoughts and challenges send you receipts for all the funds used and a reconciliation to the award granted moreover you may require the student to take part in a campus work study program in their freshman and sophomore years you will generally provide the scholarship funds to the school you may also purchase basic supplies for the students recommended by their school or contribute to their student account you will arrange to receive a report of the student’s courses taken and grades received in each academic period you will require that the report be verified by the educational_institution attended by the student and will be obtained at least once a year upon completion of the student’s study you will also obtain a final report where the reports or other information including the failure to submit reports indicates that any or all part of the grant is not being used in furtherance of the purposes of the grant you will conduct an investigation while conducting this investigation you will withhold further payments to the extent possible until any delinquent reports have been submitted you have indicated you will arrange to receive and review grantee reports periodically to ensure compliance with the purpose of the grant make tuition payments or payments for housing directly to the educational_institution when possible distribute and ensure grant funds held by the grantee are used for their intended purposes investigate any perceived diversions of funds from their intended purposes and ensure such actions do not occur in the future and receive donations from a limited number of donors who are supportive of your program and provide appropriate documentation and reporting to donors you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient under g to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show e e e the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination e e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements
